       Case 3:18-cv-00093-DLH-ARS Document 19 Filed 11/13/18 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Monty G. Carroll, Jr. and Lawrence D.
                                    )
Smith, on behalf of themselves and others
                                    )
similarly situated,                 )     ORDER GRANTING DEFENDANT’S
                                    )     MOTION TO DISMISS
                  Plaintiffs,       )
                                    )     Case No. 3:18-cv-093
            vs.                     )
                                    )
Rodenburg LLP,                      )
                                    )
                  Defendant.        )
______________________________________________________________________________

       Before the Court is the Defendant’s motion to dismiss filed on June 22, 2018. See Doc. No.

7. On July 13, 2018, the Plaintiffs filed a response in opposition. See Doc. No. 9. On July 27, 2018,

the Defendant filed a reply brief. See Doc. No. 10. For the reasons set forth below, the Defendant’s

motion to dismiss is granted.



I.     BACKGROUND

       Rodenburg LLP is a law firm based in North Dakota. In the complaint, the Plaintiffs allege

that on November 7, 2017, Rodenburg sent a letter to Lawrence Smith to collect on a debt owed to

Discovery Bank in the amount of $1,500.18. On November 10, 2017, Rodenburg sent a letter to

Monty Carroll to collect on a debt owed to SoFi Lending Corp. in the amount of $47,553.06. These

letters consisted of three paragraphs. The first paragraph of both letters contained the amount of the

debt and identified the creditor. The second and third paragraph of the letters are as follows:

       Federal law provides you thirty days after you receive this letter to dispute the
       validity of the debt or any part of it. If you don’t dispute it within that period, we’ll
       assume that it’s valid. If you do dispute it-by notifying our office in writing to that


                                                  1
       Case 3:18-cv-00093-DLH-ARS Document 19 Filed 11/13/18 Page 2 of 7



        effect-we will, as required by the law, obtain and mail to you verification of the debt
        or, if the debt has been reduced to judgment, a copy of the judgment. And if, within
        the same period, you request in writing the name and address of the original creditor,
        if the original creditor is different from the current creditor, we will furnish you with
        that information too.

        The law does not require our firm to wait until the end of the thirty-day period before
        contacting you to collect this debt. If, however, you dispute the debt or request the
        name and address of the original creditor within the thirty-day period that begins with
        your receipt of this letter, the law requires our firm to suspend our efforts to collect
        the debt until we mail you verification or a copy of the judgment (if you dispute the
        debt) or the name and address of the original creditor.

Doc. No. 1-1, 1-2 (emphasis added). In their complaint, the Plaintiffs allege this notice does not

comply with the Fair Debt Collection Practices Act (FDCPA).

        On June 22, 2018, Rodenburg moved to dismiss the complaint pursuant to Fed. R. Civ. P.

12(b)(6). In its motion, Rodenburg contends the complaint should be dismissed because its letters

complied with FDCPA provisions, and the Plaintiffs have failed to state a claim upon which relief

can be granted.



II.     STANDARD OF REVIEW

        Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a pleading to contain a “short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8

(a)(2). Rule 12(b)(6) of the Federal Rules of Civil Procedure mandates the dismissal of a claim if

there has been a failure to state a claim upon which relief can be granted. In order to survive a

motion to dismiss under Rule 12(b)(6), a complaint must contain “sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quotes omitted). A plaintiff must show that success on the merits is more than a “sheer



                                                   2
       Case 3:18-cv-00093-DLH-ARS Document 19 Filed 11/13/18 Page 3 of 7



possibility.” Id. A complaint does not need detailed factual allegations, but it must contain more

than labels and conclusions. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

        The court must accept all factual allegations of the complaint as true, except for legal

conclusions or “formulaic recitation of the elements of a cause of action.” Ashcroft, 556 U.S. at 678.

A complaint does not “suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Id. The determination of whether a complaint states a claim upon which relief can

be granted is a “context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 679. Dismissal will not be granted unless it appears beyond

doubt the plaintiff can prove no set of facts entitling him to relief. Ulrich v. Pope Cty., 715 F.3d

1054, 1058 (8th Cir. 2013).



III.    LEGAL DISCUSSION

        The purpose of FDCPA is to eliminate abusive practices by debt collectors while ensuring

debt collectors who do not use abusive practices are not competitively disadvantaged. Strand v.

Diversified Collection Serv., 380 F.3d 316, 318 (8th Cir. 2004). Alleged violations of the FDCPA

are reviewed under the unsophisticated-consumer standard which is “designed to protect consumers

of below average sophistication or intelligence without having the standard tied to ‘the very last rung

on the sophistication ladder.’” Duffy v. Lundberg, 215 F.3d 871, 874 (8th Cir. 2000) (quoting Taylor

v. Perrin, Landry, deLaunay & Durand, 103 F.3d 1232, 1236 (5th Cir. 1997)). While protecting

unsophisticated consumers, this standard also provides an objective standard of reasonableness

which protects debt collectors from peculiar or ingenious interpretations of collection letters. Strand,

380 F.3d at 318.


                                                   3
      Case 3:18-cv-00093-DLH-ARS Document 19 Filed 11/13/18 Page 4 of 7



       The FDCPA requires a debt collector to send a notice to the consumer containing the

following information:

       (1) the amount of the debt;

       (2) the name of the creditor to whom the debt is owed;

       (3) a statement that unless the consumer, within thirty days after receipt of the notice,
       disputes the validity of the debt, or any portion thereof, the debt will be assumed to
       be valid by the debt collector;

       (4) a statement that if the consumer notifies the debt collector in writing within the
       thirty-day period that the debt, or any portion thereof, is disputed, the debt collector
       will obtain verification of the debt or a copy of a judgment against the consumer and
       a copy of such verification or judgment will be mailed to the consumer by the debt
       collector; and

       (5) a statement that, upon the consumer’s written request within the thirty-day period,
       the debt collector will provide the consumer with the name and address of the
       original creditor, if different from the current creditor.

15 U.S.C. § 1692g(a). The parties do not dispute that Rodenburg’s letters satisfy Section 1692g(a).

However, the Plaintiffs allege the letters do not comply with 15 U.S.C. § 1692g(b).

       Section 1692g(b) provides:

       If the consumer notifies the debt collector in writing within the thirty-day period
       described in subsection (a) that the debt, or any portion thereof, is disputed, or that
       the consumer requests the name and address of the original creditor, the debt
       collector shall cease collection of the debt, or any disputed portion thereof, until the
       debt collector obtains verification of the debt or a copy of a judgment, or the name
       and address of the original creditor, and a copy of such verification or judgment, or
       name and address of the original creditor, is mailed to the consumer by the debt
       collector. Collection activities and communications that do not otherwise violate this
       subchapter may continue during the 30-day period referred to in subsection (a) unless
       the consumer has notified the debt collector in writing that the debt, or any portion
       of the debt, is disputed or that the consumer requests the name and address of the
       original creditor. Any collection activities and communication during the 30-day
       period may not overshadow or be inconsistent with the disclosure of the consumer’s
       right to dispute the debt or request the name and address of the original creditor.



                                                  4
       Case 3:18-cv-00093-DLH-ARS Document 19 Filed 11/13/18 Page 5 of 7



15 U.S.C. § 1692g(b) (emphasis added). The complaint does not allege the Plaintiffs notified

Rodenburg they were disputing the debt or requesting the name and address of the original creditor.

Thus, the Court concludes the first two sentences of Section 1692g(b) do not apply. Nonetheless,

the Plaintiffs argue Rodenburg failed to comply with Section 1692g(b) because the third paragraph

of Rodenburg’s letters either overshadowed or was inconsistent with the disclosure of their right to

dispute the debt or request the name and address of the original creditor, which was contained in

paragraph two of the letters.

        Specifically, the Plaintiffs argue the second sentence of the third paragraph did not notify

them they had to respond to Rodenburg in writing. That sentence stated, “If, however, you dispute

the debt or request the name and address of the original creditor within the thirty-day period that

begins with your receipt of this letter, the law requires our firm to suspend our efforts to collect the

debt until we mail you verification or a copy of the judgment (if you dispute the debt) or the name

and address of the original creditor.” See Doc. No. 1-1, 1-2. The Plaintiffs argue that by not stating

the reply needs to be in writing, any type of reply, such as a telephone response, may be used.

According to the Plaintiffs, these directions overshadow or are inconsistent with the disclosure given

in paragraph two. The Court disagrees.

        Paragraph two of the letters clearly indicates that disputing the validity of a debt or requesting

the name and address of an original creditor must be done in writing. Paragraph three provides the

additional information required to satisfy the first two sentences of Section 1692g(b). Although

paragraph three does not once again indicate a response must be in writing, it does not indicate

another means by which a consumer may dispute the validity of a debt or request the name and

address of an original creditor. Thus, paragraph three does not overshadow or provide inconsistent


                                                    5
       Case 3:18-cv-00093-DLH-ARS Document 19 Filed 11/13/18 Page 6 of 7



information with the directions outlined in paragraph two. An unsophisticated consumer reading the

entire letter would know a response needs to be in writing. As such, Rodenburg has not violated

Section 1692g(b) of the FDCPA.

        The complaint also alleges Rodenburg violated Section 1692e of the FDCPA. Section 1692e

provides that a “debt collector may not use any false, deceptive, or misleading representation or

means in connection with the collection of any debt.” 15 U.S.C. § 1692e. The Plaintiffs allege

because paragraph three does not state that disputing the validity of the debt or requesting the name

and address of the original creditor need be in writing, paragraph three contains false and misleading

statements. Specifically, the Plaintiffs argue the second sentence of paragraph three (which is the

same sentence at issue in the last argument) is false and misleading because “it simply is not true that

‘the law requires’ Defendant to ‘suspend [its] efforts to collect the debt’ merely by Mr. Smith or Mr.

Carroll ‘disput[ing] the debt’ or ‘request[ing] the name and address of the original creditor’ within

30 days—they would have to do so in writing to obtain that privilege.” See Doc. No. 9 at 13-14.

        The Court has already concluded Rodenburg stated in paragraph two that disputing the

validity of the debt or requesting the name and address of the original creditor needs to be in writing.

For the same reason as above, paragraph three does not mislead the unsophisticated consumer to

believe a writing is not required. Further, although paragraph three is not as specific as paragraph

two, because it does not state the medium by which the consumer is to communicate a response, this

omission does not create a falsity. Nor does it deceive, because the immediate prior paragraph states

the response needs to be in writing. For these reasons, the Court concludes that Rodenburg did not

violate Section 1692e of the FDCPA.

        Finding the Plaintiffs have failed to allege facts giving rise to a FDCPA claim, the Court


                                                   6
      Case 3:18-cv-00093-DLH-ARS Document 19 Filed 11/13/18 Page 7 of 7



concludes the Plaintiffs have failed to state a claim upon which relief may be granted. The complaint

must be dismissed with prejudice pursuant to Fed. R. Civ. P. 12(b)(6).



IV.    CONCLUSION

       The Court has carefully reviewed the entire record, the parties’ briefs, and relevant case law.

For the reasons set forth above, the Defendant’s motion to dismiss (Docket No. 7) is GRANTED.

       IT IS SO ORDERED.

       Dated this 13th day of November, 2018.

                                              /s/ Daniel L. Hovland
                                              Daniel L. Hovland, Chief Judge
                                              United States District Court




                                                 7
